Title: From Thomas Jefferson to Thomas Munroe, 21 March 1803
From: Jefferson, Thomas
To: Munroe, Thomas


          
            Dear Sir 
                     
            Monticello Mar. 21. 1803.
          
          Your letter of the 14th. was recieved on the 18th. and this goes by the return of the first post, that which brought it not affording time for an answer. No. 2. in the draught mr King was so kind as to send me is exactly what Dr. Thornton explained to me as the original design except that he did not mention the two middle rows of trees, but only the two outer ones on each side: and, omitting the two middle rows, I think this the best design. it will then stand thus.
                                  
                                    
                           
                        
          one reason of preference is that this agrees with the present disposition of the Pensylvania avenue. it will allow us also next autumn either to plant our oaks elms &c in the same lines with the Lombardy poplars, giving to these trees of large growth a distance suitable to their size, or we may plant them midway at a.a. so as to make a shaded Mall of 41. f. breadth, or pass a canal along the middle at a.a. at a future day, or a gravel walk, or any thing we please. as you have already planted the rows b.b. you will therefore be pleased to plant c.c. at 33. f. distance from b.b. or at 4. f. distance from the gutters. the stakes may be omitted, and as my return will be so soon, the boxing or other guard may then be the subject of consultation.
          Until the organisation of the district of Columbia, when a better directory for the city than the President of the US. will probably be provided, I am unwilling to do any thing which will bear delay, and especially to change any original destination of the public grounds. and as I shall be with you within one week after you recieve this, the object of the committee for the Theatre shall be considered immediately on my return. be pleased to mention this to them and to accept my friendly salutations.
          
            Th: Jefferson
          
        